Citation Nr: 1027426	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-38 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
pneumothorax.

2.  Entitlement to service connection for residuals of an 
inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to July 2006. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a December 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned in February 2010.  A 
transcript of the hearing is of record.  

In the above-mentioned December 2008 rating decision, the RO 
additionally denied claims of entitlement to service connection 
for plantar fasciitis of the right foot, ulcers, and a left ankle 
disorder; a claim for nonservice-connected pension was also 
denied.  The Veteran filed a January 2009 notice of disagreement 
indicating that he wished to appeal these issues and the RO 
issued a June 2009 statement of the case (SOC).  An appeal was 
not perfected as to these issues.  Therefore, these issues are 
not before the Board.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  VA's duty to assist also includes a duty to 
provide a medical examination or obtain a medical opinion when it 
is deemed necessary to make a decision on the claim. 

Right Pneumothorax

The Board notes that a December 2002 in-service treatment record 
indicated that the Veteran was hospitalized for a right 
pneumothorax.  A chest tube was inserted, and then eventually 
removed.  He was once again hospitalized in April 2004 for a 
right pneumothorax.  A chest tube was inserted and subsequently 
removed, when it was noted that a re-collapse of his lungs did 
not occur.  A February 2005 treatment record indicated that he 
had once again suffered from a pneumothorax in June 2004.  The 
Veteran sought treatment in June 2005 for chest pain.  A November 
2005 service treatment record reflected a diagnosis of chronic 
spontaneous pneumothorax.  His March 2006 separation examination 
noted an abnormal clinical evaluation of his lungs and chest.

The Veteran credibly testified at his February 2010 BVA hearing 
that he has residual scarring from his in-service pneumothorax 
surgeries.  He testified that the scar is tender and painful.  He 
further indicated that the scar prevents him from lifting heavy 
objects.  He essentially claims that he has residual effects from 
the in-service surgeries performed to treat his pneumothorax.  
The Veteran additionally stated that he feels short of breath 
when walking short distances. 

Following separation from service, an October 2008 nonservice-
connected pension examination noted a diagnosis of "resolved 
spontaneous right lung pneumothorax in 2002 and 2004.  Normal 
respiratory examination and PFT's."  Information regarding the 
Veteran's alleged residual scarring was not provided. 

It is unclear from the claims file to what extent the Veteran 
experiences residuals of his pneumothorax surgeries (i.e. scar), 
and also whether the etiology of his current complaints is 
associated with his in-service treatment.  The Board finds these 
are medical questions outside of its jurisdiction.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited 
from exercising its own independent judgment to resolve medical 
questions).  As such, a VA examination is required to determine 
the etiology of the Veteran's current complaints.  

Inguinal Hernia

The Board notes that a January 2003 in-service treatment record 
indicated that the Veteran underwent surgery to repair a left 
inguinal hernia.  A February 2003 treatment record noted 
complaints by the Veteran of significant postoperative 
discomfort.  A March 2003 treatment note reflected a well healed 
incision with no defects.  The Veteran continued to report pain 
following his January 2003 surgery at an April 2003 treatment 
visit.  He reported complaints of a possible hernia in June 2003. 

His March 2006 separation examination noted a normal clinical 
evaluation of his abdomen and viscera.  The aforementioned 
October 2008 VA examination included no findings pertaining to 
the Veteran's inguinal hernia.  His skin was described as normal.

However, the Veteran credibly testified at his February 2010 BVA 
hearing that he has residual scarring from his inguinal hernia 
repair.  He indicated that it is itchy.  He further testified 
that his hernia swells up after he carries his little kids.  He 
reflected that it feels like "somebody hit me with a baseball 
bat or something when I walk long distance(s) or short distance 
or up stairs . . . if I carry a kid, my kids."  See Transcript 
(T) page 7.

It is unclear from the claims file to what extent the Veteran 
experiences residuals of his in-service inguinal hernia (i.e. 
scar), and also whether the etiology of his current complaints is 
associated with his in-service treatment.  The Board finds these 
are medical questions outside of its jurisdiction.  See also 
Colvin.  As such, a VA examination is required to determine the 
etiology of the Veteran's current complaints.



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate 
examination to assess the residuals of his 
right pneumothorax.  The examiner is asked 
to identify all chronic residuals (e.g., 
scars, respiratory defect) that are 
etiologically related to his in-service 
right pneumothorax and related surgical 
intervention.  

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with the 
examination.  

2.  Schedule the Veteran for an appropriate 
examination to assess the residuals of his 
inguinal hernia. The examiner is asked to 
identify all chronic residuals (e.g., 
scars, recurrent hernia) that are 
etiologically related to his in-service 
inguinal hernia and related surgery.  

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with the 
examination.  

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


